IN THE SUPREME COURT OF THE STATE OF NEVADA


                NICHOLAS JAMES WILLING,                                 No. 69860
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,                                          FILED
                                  Respondent.
                                                                              APR 2 7 2016
                                                                              TRACE K LINDEMAN
                                                                           CLERK OF SUPREME COURT


                                                                                DEPUTY CLERK
                                     ORDER DISMISSING APPEAL

                            This appeal was initiated by the filing of a pro se notice of
                appeal. Fifth Judicial District Court, Nye County; Robert W. Lane, Judge.
                            On February 23, 2016, appellant filed a notice of appeal. No
                appealable order was designated in the notice of appeal. Because
                appellant failed to designate an appealable order, we
                            ORDER this appeal DISMISSED.




                                                                   J.
                                        Douglas



                Cherry




                cc: Hon. Robert W. Lane, District Judge
                     Nicholas James Willing
                     Attorney General/Carson City
                     Nye County District Attorney
                     Nye County Clerk
SUPREME COURT
     OF
   NEVADA


(0) 1947A
                                                                                        -1328